Citation Nr: 0031691	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  94-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
a nervous condition, currently diagnosed as schizophrenia, 
residual type, has been submitted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his sister and friend




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1958 to 
August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied entitlement to service 
connection for a nervous condition on the basis that new and 
material evidence sufficient to warrant reopening of the 
appellant's claim had not been submitted.

The Board remanded the appellant's claim for further 
development in an August 1996 decision.  Additional 
development was completed and the case has been returned to 
the Board for further adjudication.

The Board notes that VARO appears to have reopened and denied 
the appellant's claim for service connection for a nervous 
condition, diagnosed as schizophrenia, residual type, in an 
April 2000 decision.  Since the Board must make its own 
determination as to whether new and material evidence has 
been submitted, the issue will be handled as noted on the 
title page.  See Barnett v. Brown, 8 Vet.App. 1 (1995); aff'd 
83 F.3d 1830 (Fed. Cir. 1996) (which stated that the Board 
must determine itself if new and material evidence has been 
submitted to reopen a claim, regardless of the finding of the 
RO).  


FINDINGS OF FACT

1.  In June 1979, VARO denied service connection for a 
nervous condition and that decision is considered to be 
final.

2.  Evidence added to the record since VARO's June 1979 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the appellant's claim.

3.  The appellant has presented evidence in the form of lay 
hearing testimony and statements regarding psychiatric 
symptoms and treatment within a year of his military service.

4.  The weight of credible supporting evidence is against the 
appellant's claim that he had a psychiatric disability to a 
compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The June 1979 VARO decision, denying entitlement to 
service connection for a nervous condition, is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the June 1979 VARO decision is 
new and material, and the appellant's claim for service 
connection for a nervous condition is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2000).

3.  The appellant did not manifest a psychiatric disorder to 
a compensable degree within one year of his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
or if a psychiatric disability manifested to a compensable 
degree within one year thereafter.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303(a), 3.309 (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (2000), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

Generally, a final decision by VARO may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105 (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (2000) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).  See Elkins v. 
West, 12 Vet. App. 209, 212-213 (1999).

In this case, as there is a prior final VARO decision, the 
claim may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156(a). 

Since VARO's June 1979 decision, the additional evidence 
added to the record includes hearing testimony and lay 
statements on appeal by the appellant, his sister and an 
acquaintance, who testified that the appellant manifested 
psychiatric symptoms within one year of service.  The 
evidence added to the record since the June 1979 VARO 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim, and is, therefore, 
new and material. The veteran's claim for service connection 
for a nervous condition is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 20.1103.

The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, __(2000) ( to be codified as amended at 
38 U.S.C. § 5126.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim or is in equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance 
of the evidence is against the claim, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  See 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2000); see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Turning to the merits of the appellant's claim, the evidence 
of record reflects no complaints or diagnoses referable to a 
psychiatric disability during his period of active service 
from June 1958 to August 1960, and his August 1960 military 
separation examination described his psychiatric evaluation 
as normal.  An August 1963 army reserve examination reported 
that the appellant had been in a mental hospital during the 
last year and was apparently doing well.  His psychiatric 
evaluation at that time was normal.

A letter from the appellant's sister received in January 1963 
indicated that that the appellant was hospitalized at the 
Harlem Valley State Hospital in Wingdale, New York.

A request for insurance status dated in December 1962, 
indicated that the appellant was hospitalized in Harlem 
Valley State Hospital.

A March 1965 statement from Francisco A. Lebron, M.D., a 
psychiatrist with the Department of Health, Mental Health 
Program of Puerto Rico Psychiatric Hospital was submitted.  
Dr. Lebron reported that the appellant was hospitalized in 
the Intensive Treatment Center from November 12, 1964 to 
November 23, 1964, at which time he was discharged because 
his condition had improved.  He indicated that the appellant 
continued to receive outpatient psychiatric treatment 
consisting of support psychotherapy and pharmacotherapy.  A 
diagnosis of schizophrenic reaction, undifferentiated type, 
was indicated.

Lay statements from several individuals, including 
acquaintances and neighbors of the appellant who indicated 
that he exhibited unusual behavior following service, were 
submitted in November 1978.  

In July 1992, The Bronx Municipal Hospital Center in the 
Bronx, New York indicated that it was unable to find medical 
records for the appellant.  

At his June 1993 hearing on appeal, the appellant testified 
that he did not remember having received treatment for a 
mental condition while he was in the military, but claimed 
that "later on several years later, some things happened, 
some features in my body - - it seemed as if there was 
something there."  He then reported that his hands would 
sweat, he could not hear signals, and he would forget things 
in the military.  He claimed that he was hospitalized in a 
psychiatric hospital in New York following his discharge, 
"from the very beginning."  He reported that he spent most 
of his time from 1961 to 1965 in psychiatric hospitals.  He 
denied any recollection of serving in the army reserves.  He 
claimed that he began to have difficulty sleeping about a 
year after service.  He also claimed that he began to walk 
around on the riverbanks and not shave.  Later, he testified 
that he did not sleep well in the army either.  He claimed 
that, after he returned from New York, he was treated in 
State Psychiatry in Puerto Rico.

The appellant's sister also testified at his June 1993 
hearing on appeal.  She reported that the appellant came to 
live with her in New York after service, but that she was 
unclear about the year.  She claimed that the appellant 
became sick and was taken to the State Psychiatric Hospital, 
Jacobi Hospital.  She indicated that he was taken from Jacobi 
Hospital to a hospital in "Poughkeepsie [sic]."  She 
reported that he had difficulty holding a job afterwards, and 
reported that, in her opinion, he had changed when he 
returned from the army and had remained that way since.

A friend of the appellant's since 1955 or 1956 likewise 
testified at his hearing on appeal.  He reported that he met 
the appellant in New York before he joined the Army and that 
he noticed a difference the first time he saw the appellant 
after service in 1960 or 1961.  He claimed that the appellant 
was hospitalized at Jacobi and then transferred to  
"Poughkeepsie [sic]".  He indicated that he returned to 
Puerto Rico himself in 1962, so it was possible that the 
appellant may have been hospitalized in New York in 1961.  He 
further reported that he visited the appellant while he was 
hospitalized in Puerto Rico. 

A June 1993 letter from the New York State Office of Mental 
Health indicated that no information regarding the appellant 
at the Hudson River Psychiatric Center was available.  

A certificate from Dr. Ramon Fernandez Psychiatric Hospital 
in San Juan, Puerto Rico dated in June 1993 was submitted, 
which indicated that the appellant was hospitalized from 
November 1964 to November 23, 1964, and from August 10, 1964 
to September 17, 1965.  The hospital records for his period 
of hospitalization in 1965 were also submitted.  The 
principle complaint was that the appellant had been 
aggressive and hyperactive.  His brother reported that, on 
Sunday, he went "bad."  It was reported that his attacks 
were cyclic, followed a similar pattern, and would last for 
two weeks.  The diagnosis was rule out mania depressive 
psychosis and schizophrenia with paranoid features.

In July 1993, The Bronx Municipal Hospital Center in the 
Bronx, New York again reported that they were unable to find 
medical records for the appellant.

A VA examination was conducted in June 1999.  The examiner 
reviewed the appellant's claims folder and hospital record.  
Examination of the appellant revealed a diagnosis on Axis I 
of schizophrenia, residuals type with a GAF of 65.  The 
examiner expressed the opinion that there was no evidence of 
psychiatric treatment during his active military service or 
prior to his hospitalization at Harlem Valley Psychiatric 
Hospital on December 11, 1962.  The examiner noted that, 
based on the New York state law, psychiatric patients are to 
be hospitalized at city or county hospitals before going to a 
state institution and there is no evidence of treatment 
during 1960 or 1961.

The Board finds that the evidence does not establish the 
appellant's claim for service connection for a nervous 
condition.  In so finding, the Board places emphasis on the 
appellant's military treatment records which are entirely 
negative for any complaints or findings referable to a nervous 
condition and describe his psychiatric evaluation as normal at 
the time of his August 1960 military separation examination; 
and on the appellant's treatment records after service which 
first report treatment for a psychiatric disorder in November 
1964, more than four years following his military separation.  
Although there is an insurance request form regarding 
hospitalization at Harlem Valley State Hospital in December 
1962, there are no medical records to indicate that this 
hospitalization, well over a year after the appellant's 
separation from military service, was the result of his 
nervous condition.  Even if the Board were to concede that the 
appellant was hospitalized in December 1962 for a psychiatric 
disability, there is no medical evidence to indicate that a 
psychiatric disability manifested to a compensable degree 
within one year of his military service.

The assertions of the appellant coupled with the lay 
statements and testimony provided on his behalf are 
insufficient to satisfy the requirement of manifestation of a 
psychiatric disorder to a compensable degree within one year 
because they are statements from laypeople with no medical 
training or expertise.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  As 
the appellant has not submitted competent medical evidence to 
establish that his current psychiatric disability manifested 
to a compensable degree within one year of his period of 
active service, his claim must be denied.  Epps, 126 F.3d at 
1467-68. 

Thus, while the appellant does have a diagnosis of a 
psychiatric disorder, the Board finds that a preponderance of 
the evidence is against his claim for entitlement to service 
connection.  Accordingly, service connection for a nervous 
condition is not warranted.



ORDER

Service connection for a nervous disorder, currently 
diagnosed as schizophrenia, residual type, is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 10 -


- 2 -


